Citation Nr: 0627221	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-29 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for reflex sympathetic 
dystrophy, right ankle, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
right ankle injury, currently rated as 20 percent disabling.

3.  Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1990 to July 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In a May 2003 rating decision the RO increased the evaluation 
of a right ankle injury to 20 percent effective January 14, 
2003.  In a November 2004 rating decision the RO granted 
service connection for reflex sympathetic dystrophy of the 
right ankle and assigned an evaluation of 20 percent 
effective January 14, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Private medical records from Dr. S.G. dated in November 2003 
note that the veteran had a recent evaluation which resulted 
in him being on Social Security Disability.  Records from the 
Social Security Administration (SSA) must be obtained.  38 
C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

The RO should obtain from SSA all 
medical records and decisions 
pertaining to claims for Social 
Security disability benefits filed by 
the veteran.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



